Case: 18-11499      Document: 00515410124         Page: 1    Date Filed: 05/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                      No. 18-11499                          May 8, 2020
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


              Plaintiff – Appellee,

v.

JIMMY KIT FIELDS,

              Defendant – Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:18-CR-52-1



Before JONES, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appellant Jimmy Kit Fields pleaded guilty to enticement of a minor. He
was sentenced to 235 months of imprisonment and 20 years of supervised
release. As a special condition of supervised release, the sentencing judge
prohibited Fields’s use of alcohol. On appeal, Fields argues that the imposition




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11499    Document: 00515410124     Page: 2     Date Filed: 05/08/2020



                                 No. 18-11499
of such a condition was plainly erroneous. Because Fields cannot establish
plain error, we AFFIRM.
                                        I.
      Appellant Jimmy Kit Fields was charged in a one-count indictment with
enticement of a minor in violation of 18 U.S.C. § 2422(b). Fields entered a
written plea agreement and signed a factual resume in which he admitted to
facts necessary to demonstrate his guilt. At a re-arrangement hearing before
a federal magistrate judge, Fields entered a guilty plea.
      At Fields’s sentencing hearing, the district court imposed a sentence of
235 months of imprisonment and a twenty-year term of supervised release.
The district court also imposed a special condition of supervised release
requiring Fields to “abstain from the use of alcohol and all other intoxicants.”
There was no discussion of this special condition in the PSR. The district court
pronounced the special condition but provided no specific reasoning for
imposing that condition. Fields raised no objections.
      Initially, Fields’s counsel filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), along with a motion to withdraw. However, we ordered
additional briefing on the issue of whether the district court plainly erred by
imposing a special condition prohibiting Fields from using alcohol or other
intoxicants. United States v. Fields, No. 18-11499 (5th Cir. July 9, 2019). This
appeal follows.
                                        II.
      The Government contends that Field’s claim is not ripe for review
because the condition of supervised released does not impact Fields until he is
released. This argument is incorrect.
      When the strictures of a special condition of release “are patently
mandatory—i.e., their imposition is ‘not contingent on future events’—then a
defendant’s challenge to that condition is ripe for review on appeal.” United
                                        2
     Case: 18-11499       Document: 00515410124          Page: 3     Date Filed: 05/08/2020



                                       No. 18-11499
States v. Magana, 837 F.3d 457, 459 (5th Cir. 2016) (quoting United States v.
Carmichael, 343 F.3d 756, 761 (5th Cir. 2003)). Here, the challenged condition
is mandatory: Fields “shall abstain from the use of alcohol and all other
intoxicants during the term of supervision.”
       We hold that Fields’s claim is ripe for review and now turn to the merits
of the case.
                                             III.
       Fields argues on appeal that the special condition of supervised release
requiring him to abstain from the use of alcohol is improper. 1 As Fields did
not object when the district court orally pronounced the condition, we review
this challenge for plain error. See United States v. Alvarez, 880 F.3d 236, 239
(5th Cir. 2018). To establish plain error, Fields must show an error that is
clear or obvious and that affects his substantial rights. See id. We will exercise
our discretion to correct the error if it “seriously affects the fairness, integrity,
or public reputation of judicial proceedings.” Rosales-Mireles v. United States,
138 S. Ct. 1897, 1906 (2018).
       A district court may impose any condition of supervised release it
considers appropriate as long as it is reasonably related to the sentencing
factors in 18 U.S.C. § 3553(a)(1), (a)(2)(B)–(D); does not involve a greater
deprivation of liberty than is reasonably necessary to carry out the purposes of
§ 3553(a)(2)(B)–(D); and is consistent with relevant policy statements issued
by the Sentencing Commission. 18 U.S.C. § 3583(d); United States v. Alvarez,
880 F.3d 236, 239–40 (5th Cir. 2018).



       1  Although Fields complains generally about the condition prohibiting both alcohol
and other intoxicants, his arguments challenge only the alcohol prohibition. Thus, he has
forfeited any challenge to the portion of the condition prohibiting the use of “all other
intoxicants.” See United States v. Torres-Aguilar, 352 F.3d 934, 936 n.2 (5th Cir. 2003)
(concluding that failing to provide legal or factual analysis of an issue constitutes forfeiture
of that issue). We proceed in our review analyzing only the prohibition on alcohol.
                                               3
    Case: 18-11499    Document: 00515410124     Page: 4   Date Filed: 05/08/2020



                                 No. 18-11499
      Fields swore in his factual resume that he used alcohol and sleeping pills
to drug his underage victim. For that reason, Fields cannot demonstrate that
the district court made an error, yet alone a “clear and obvious” error, by
imposing a special condition prohibiting Fields from using alcohol. See United
States v. Ellis, 720 F.3d 220, 227 (5th Cir. 2013); United States v. Mason, 626
F. App’x. 473, 475 (5th Cir. 2015). We AFFIRM.




                                       4